ON PETITION TO REHEAR
TATUM, Judge.
The appellee has filed an earnest petition to rehear in which he states that we erred in ordering his extradition to the state of Alabama. He states that we should have instead remanded the case to the trial court for a hearing on the issue of his presence in Alabama at the time of the alleged offense.
In his habeas corpus petition filed in the Circuit Court, the appellee said that he was not in the state of Alabama when the offense was alleged to have occurred. Before taking any proof, however, the Circuit Judge sustained an oral motion by the ap-pellee to quash the extradition warrant for lack of specificity as to the time the offense was alleged to have occurred. Since the motion to quash was granted, the appellee elected to introduce no evidence in the trial court to support his allegation that he was not in Alabama when the offense occurred.
*922The fact that the appellee may not have been in Alabama at the time of the alleged offense does not preclude extradition. T.C.A. § 40-9-118 provides:
“40-9-113. Acts resulting in crime in state in which accused is not present.— The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in § 40-9-112 with committing an act in this state, or in a third state, intentionally resulting in crime in the state whose executive authority is making the demand; and the provisions of this chapter not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.” (Emphasis added.)
A recent decision of this panel, written by Judge Daughtrey, gives a full discussion of the procedural requirements for extradition when one is charged with committing a crime in one state while physically present in another state. Eddie Earhart v. David Hicks, Sheriff, Tenn.Cr.App., filed at Nashville, February 1, 1983. In that case, we held that to invoke the provisions of T.C.A. § 40-9-113, it is necessary that the asylum state look to the demand for extradition, the charge, and all supporting papers in determining whether the accused is charged with committing an act while away from the demanding state, which intentionally resulted in a crime being committed in the demanding state. Copies of the demand, the charge, and supporting papers are in the record.
As stated in Footnote 2 of the Main Opinion, the Alabama Governor’s request for extradition specifies that the defendant was not physically present in the state of Alabama when the crime was committed. In light of this, T.C.A. § 40-9-113 is applicable and the fact that the appellee was not in Alabama when he allegedly violated the Alabama Securities Act will afford him no defense in this extradition proceeding.
For the reasons stated, we adhere to our original judgment directing that the Governor’s order of extradition be executed.
DAUGHTREY and SCOTT, JJ., concur.